Exhibit 10.1
 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
This First Amendment to Credit Agreement (this “First Amendment”) is entered
into as of the 10th day of October, 2008 (the “Effective Date”), by and among
QUICKSILVER GAS SERVICES LP, a Delaware limited partnership (“Borrower”), BANK
OF AMERICA, N.A., as Administrative Agent (in such capacity, “Administrative
Agent”) and the Lenders party hereto (“Lenders”).
 
W I T N E S S E T H:
 
WHEREAS, Borrower, Administrative Agent and Lenders are parties to that certain
Credit Agreement dated as of August 10, 2007 (the “Credit Agreement”) (unless
otherwise defined herein, all terms used herein with their initial letter
capitalized shall have the meaning given such terms in the Credit Agreement);
and
 
WHEREAS, pursuant to the Credit Agreement, Lenders have made revolving credit
loans to Borrower and provided certain other credit accommodations to Borrower;
and
 
WHEREAS, Borrower has requested the Credit Agreement be amended to (i) increase
the Total Commitments from $150,000,000 to $235,000,000 and (ii) amend certain
other terms of the Credit Agreement in certain respects as provided in this
First Amendment; and
 
WHEREAS, Borrower has requested that Wells Fargo Bank, N.A. (the foregoing
financial institution is herein referred to as “New Lender”) become a new Lender
under the Credit Agreement with a Commitment as shown on Schedule 2.01 to the
Credit Agreement (as amended hereby); and
 
WHEREAS, subject to and upon the terms and conditions set forth herein, Lenders
have agreed to Borrower’s requests.
 
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower,
Administrative Agent and Lenders hereby agree as follows:
 
Section 1.              Amendments.  In reliance on the representations,
warranties, covenants and agreements contained in this First Amendment, and
subject to the satisfaction of the conditions precedent set forth in Section
2 hereof, the Credit Agreement shall be amended effective as of the Effective
Date in the manner provided in this Section 1.
 
1.1           Additional Definitions.  Section 1.01 of the Credit Agreement is
hereby amended to add thereto in alphabetical order the definitions of “First
Amendment” and “First Amendment Effective Date” which shall read in full as
follows:
 
“First Amendment” means that certain First Amendment to Credit Agreement dated
as of the First Amendment Effective Date among Borrower, Administrative Agent
and Lenders party thereto.
 
 
1 

--------------------------------------------------------------------------------

 


“First Amendment Effective Date” means October 10, 2008.
 
1.2           Amendments to Definitions.  The definitions of “Applicable Rate”,
“Commitment”, “Loan Documents” and “Total Commitment” contained in Section 1.01
of the Credit Agreement are hereby amended in their entirety to read in full as
follows:
 
“Applicable Rate” means, for any day, with respect to any ABR Loan, any
Eurodollar Loan or any Specified Rate Swingline Loan, or with respect to the
commitment fees payable hereunder, as the case may be, the applicable rate per
annum set forth in the appropriate intersection in the table below, based on the
Consolidated Leverage Ratio as of the most recent Quarterly Date with respect to
which the Administrative Agent shall have received the Current Information
required to be delivered to the Administrative Agent pursuant to Section 6.01(a)
or Section 6.01(b) and the calculation certificate required to be delivered
pursuant to Section 6.01(c) in respect of such Current Information:
 
Consolidated Leverage Ratio
ABR Loan Percentage
Eurodollar Loan Percentage
Specified Rate Swingline Loan Percentage
Commitment Fee Percentage
Category 1
Greater than 5.00 to 1.00
1.250%
2.500%
2.500%
0.500%
Category 2
Greater than 4.50 to 1.00
but less than or equal to 5.00 to 1.00
1.000%
2.250%
2.250%
0.500%
Category 3
Greater than 4.00 to 1.00
but less than or equal to 4.50 to 1.00
0.750%
2.000%
2.000%
0.375%
Category 4
Greater than 3.50 to 1.00
but less than or equal to 4.00 to 1.00
0.500%
1.750%
1.750%
0.375%
Category 5
Greater than 3.00 to 1.00
but less than or equal to 3.50 to 1.00
0.250%
1.500%
1.500%
0.300%
Category 6
Less than or equal to 3.00 to 1.00
0.000%
1.250%
1.250%
0.250%

 
Each change in the Applicable Rate based on a change in the Current Information
shall become effective on the date on which the Current Information is delivered
to the Lenders pursuant to Section 6.01 (but in any event not later than the
60th day after the end of each of the first three Fiscal Quarters of each Fiscal
Year or the 120th day after the end of each Fiscal Year, as the case may be) and
shall remain in effect until the next change to be effected pursuant to this
paragraph.  If any Current Information is not
 
 
2

--------------------------------------------------------------------------------

 


delivered within the time periods specified in Section 6.01, then, commencing on
the day following the applicable due date for such Current Information as
specified in Section 6.01 until such Current Information is delivered, the
Consolidated Leverage Ratio as at the end of the Fiscal Quarter that would have
been covered thereby shall for the purposes of this definition be deemed to be
in Category 1 (Greater than 5.00 to 1.00).  Notwithstanding any other provision
to the contrary, for the period from the First Amendment Effective Date until
the date on which the Current Information for the Fiscal Quarter ending March
31, 2009 is delivered to the Lenders, the Applicable Rate with respect to any
ABR Loan, any Eurodollar Loan or any Specified Rate Swingline Loan, and with
respect to any commitment fees payable hereunder, shall in no event be less than
the applicable rate per annum set forth in Category 4 of the above table.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, and the commitment of the Swingline Lender to make
Swingline Loans, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 or Section 2.10, (b) increased from time to time
pursuant to Section 2.08, and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04.  The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Commitment, as applicable.  As of the First Amendment Effective Date, the
Total Commitment is $235,000,000.
 
“Loan Documents” means this Agreement, the First Amendment, the Notes, the
Security Instruments, the Borrowing Requests, the Interest Election Requests,
the Issuer Documents, the Fee Letters, any Commitment Increase Certificate and
any Additional Lender Certificate, together with any other document, instrument
or agreement now or hereafter entered into in connection with the Loans, the
Letters of Credit, the Lender Indebtedness or the transactions contemplated by
this Agreement, as such documents, instruments or agreements may be amended,
modified or supplemented from time to time.
 
“Total Commitment” means the aggregate of all Lenders’ Commitments.  As of the
First Amendment Effective Date, the Total Commitment is $235,000,000.
 
 
3

--------------------------------------------------------------------------------

 
 
1.3           Amendment to Increase in Commitments Provision.  Clause (d)(ii)(A)
of Section 2.08 of the Credit Agreement shall be amended in its entirety to read
in full as follows:
 
(A)           such increase shall not be less than $5,000,000 unless the
Administrative Agent otherwise consents, such consent not to be unreasonably
withheld, conditioned or delayed, and no such increase shall be permitted if
after giving effect thereto (1) the aggregate amount of all such increases
exceeds $115,000,000 more than the Total Commitment on the First Amendment
Effective Date after giving effect to the First Amendment, or (2) the Total
Commitment exceeds $350,000,000.
 
1.4           Replacement of Schedule 2.01.  Schedule 2.01 to the Credit
Agreement shall be replaced in its entirety with Schedule 2.01 to this First
Amendment and Schedule 2.01 hereto shall be deemed to be attached as Schedule
2.01 to the Credit Agreement.
 
1.5           Joinder.  New Lender hereby joins in, becomes a party to, and
agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as a Lender thereunder and under each and every other Loan Document to
which any Lender is required to be bound by the Credit Agreement, to the same
extent as if New Lender were an original signatory thereto.
 
Section 2.              Conditions Precedent.  The amendments contained in
Section 1 hereof are subject to the satisfaction of each of the following
conditions precedent:
 
2.1           Fees.  Borrower shall have paid to Administrative Agent any and
all fees payable to Administrative Agent or the New Lender pursuant to or in
connection with this First Amendment in consideration for the agreements set
forth herein.
 
2.2           No Defaults.  No Default or Event of Default shall have occurred
and be continuing as of the Effective Date.
 
2.3           Legal Opinions.  The Administrative Agent shall have received
written opinions (addressed to the Administrative Agent and the Lenders (as
defined in the Credit Agreement, as amended hereby) and dated the Effective
Date) of (a) Jones Day, counsel to the Credit Parties, and (b) General Counsel
of the General Partner, in each case in form and substance reasonably
satisfactory to the Administrative Agent, such opinions covering such matters
relating to the Credit Parties and the Loan Documents as the Administrative
Agent shall reasonably request.
 
2.4           Organizational Documents and Certificates.  The Administrative
Agent shall have received such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing in its jurisdiction of organization of each of the
Credit Parties, the authorization of the Financing Transactions and any other
legal matters relating to the Borrower, the other Credit Parties, the Credit
Agreement, this First Amendment or the Financing Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
 
2.5           No Material Adverse Effect.  There shall not have occurred since
December 31, 2007 any events that, individually or in the aggregate, have had a
Material Adverse Effect.
 
 
4 

--------------------------------------------------------------------------------

 
 
2.6           Representations and Warranties.  The representations and
warranties of the Credit Parties set forth in the Credit Agreement and the other
Loan Documents (other than the representations and warranties set forth in
Section 3.05(b) of the Credit Agreement, which representations and warranties
shall only be made as of the August 10, 2007 and also in accordance with the
certificates of a Responsible Officer of the General Partner delivered pursuant
to Section 6.01(c) of the Credit Agreement) shall be true and correct in all
material respects on and as of the Effective Date (unless stated to relate
solely to an earlier date, in which case such representation and warranty shall
have been true and correct in all material respects on and as of such earlier
date), except to the extent previously waived in writing by the Lenders or the
Required Lenders, as applicable.
 
2.7           Break Funding Payments.  If, on the Effective Date, any Eurodollar
Borrowings are outstanding and if the Effective Date is not the last day of the
Interest Period(s) in respect of such Eurodollar Borrowings, the Borrower shall
have paid any compensation required under Section 2.16 of the Credit Agreement.
 
2.8           Notes.  Each Lender that is a New Lender or whose Commitment is
increasing hereunder that is requesting a Note shall have received a duly
completed and executed Note, payable to the order of such Lender.
 
2.9           Other Documentation.  The Administrative Agent shall have received
such other customary instruments and documents as any of the Administrative
Agent, the Lenders or their counsel may reasonably request.
 
Section 3.              Representations and Warranties of Borrower.  To induce
Lenders and Administrative Agent to enter into this First Amendment, Borrower
hereby represents and warrants as of the Effective Date to Lenders and
Administrative Agent as follows:
 
3.1           Reaffirm Existing Representations and Warranties.  After giving
effect to the amendments set forth in Section 1 hereof, the representations and
warranties of the Credit Parties set forth in the Credit Agreement and the other
Loan Documents (other than the representations and warranties set forth in
Section 3.05(b) of the Credit Agreement, which representations and warranties
are made as of August 10, 2007 and also in accordance with the certificates of a
Responsible Officer of the General Partner delivered pursuant to Section 6.01(c)
of the Credit Agreement) are true and correct in all material respects on and as
of the Effective Date (unless stated to relate solely to an earlier date, in
which case such representation and warranty shall have been true and correct in
all material respects on and as of such earlier date), except to the extent
previously waived in writing by the Lenders or the Required Lenders, as
applicable.
 
3.2           Due Authorization; No Conflict.  The execution, delivery and
performance by Borrower of this First Amendment are within Borrower’s limited
partnership powers, have been duly authorized by all necessary action, require
no action by or in respect of, or filing with, any Governmental Authority (other
than (a) actions or filings pursuant to the Exchange Act and (b) actions or
filings that have been taken or made and are in full force and effect and
actions or filings which, if not taken or made, would not reasonably be expected
to have a Material Adverse Effect) and do not violate or constitute a default
under any applicable Governmental Rule or any Material Contract binding upon
Borrower or any other Credit Party (other than violations or
 
 
5

--------------------------------------------------------------------------------

 
 
defaults that would not reasonably be expected to have a Material Adverse
Effect), or result in the creation or imposition of any Lien on any Mortgaged
Property or other Collateral of Borrower or any other Credit Party except
Permitted Encumbrances.
 
3.3           Validity and Enforceability.  This First Amendment constitutes the
valid and binding obligation of Borrower enforceable in accordance with its
terms, except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditor’s
rights generally, and (b) equitable principles of general applicability (whether
enforcement is sought by proceedings at law or in equity).
 
3.4           No Default or Event of Default.  No Default or Event of Default
has occurred which is continuing.
 
3.5           No Defense.  Borrower acknowledges that Borrower has no defense to
(a) Borrower’s obligation to pay the Lender Indebtedness when due, or (b) the
validity, enforceability or binding effect against Borrower of the Credit
Agreement or any of the other Loan Documents or any Liens intended to be created
thereby.
 
Section 4.              Representations and Warranties of New Lender.  New
Lender (a) represents and warrants that (i) it has full power and authority, and
has taken all action necessary, to execute and deliver this First Amendment, to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder, (iii) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this First Amendment and to
become a Lender on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (iv) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the New Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
Section 5.               Miscellaneous.
 
5.1           Reaffirmation of Loan Documents.  Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect.  The amendments
contemplated hereby shall not limit or impair any Liens securing the Lender
Indebtedness, each of which are hereby ratified, affirmed and extended to secure
the Lender Indebtedness as they may be increased pursuant hereto.
 
5.2           Parties in Interest.  All of the terms and provisions of this
First Amendment shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns.
 
 
6

--------------------------------------------------------------------------------

 
 
5.3           Legal Expenses.  Borrower hereby agrees to pay on demand all
reasonable and substantiated out-of-pocket fees and expenses of counsel to
Administrative Agent incurred by Administrative Agent in connection with the
preparation, negotiation and execution of this First Amendment and all related
documents.
 
5.4           Counterparts.  This First Amendment may be executed in
counterparts, and all parties need not execute the same counterpart.  Facsimiles
or other electronic transmissions (e.g., pdf) shall be effective as originals.
 
5.5           Complete Agreement.  THIS FIRST AMENDMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
OR AMONG THE PARTIES.
 
5.6           Headings.  The headings, captions and arrangements used in this
First Amendment are, unless specified otherwise, for convenience only and shall
not be deemed to limit, amplify or modify the terms of this First Amendment, nor
affect the meaning thereof.
 
5.7           No Waivers.  No failure or delay on the part of Administrative
Agent or Lenders to exercise any right or remedy under the Credit Agreement, any
other Loan Documents or applicable law shall operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy preclude any other
or further exercise of any right or remedy, all of which are cumulative and may
be exercised without notice except to the extent notice is expressly required
(and has not been waived) under the Credit Agreement, the other Loan Documents
and applicable law.
 
5.8           Effectiveness.  This First Amendment shall be effective
automatically and without necessity of any further action by Borrower,
Administrative Agent or Lenders when counterparts hereof have been executed by
Borrower, the other Credit Parties party hereto, Administrative Agent and
Required Lenders (which shall include New Lender and each Lender whose
Commitment is increasing hereunder), and all conditions to the effectiveness
hereof set forth herein have been satisfied.
 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers on the date and year first
above written.
 
[Signature Pages to Follow]
 
 
7

--------------------------------------------------------------------------------

 



  BORROWER:          
QUICKSILVER GAS SERVICES LP, a Delaware limited partnership
           
 
By:
Quicksilver Gas Services GP LLC, a Delaware limited liability company, its
General Partner                 By: /s/ MarLu Hiller        
MarLu Hiller
Vice President - Treasurer
 

 
[Signature Page to First Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 
Each of the undersigned (i) consent and agree to this First Amendment, and (ii)
agree that the Loan Documents (as amended hereby) to which it is a party shall
remain in full force and effect and shall continue to be the legal, valid and
binding obligation of such Person, enforceable against it in accordance with its
terms.
 

 
QUICKSILVER GAS SERVICES OPERATING LLC, a Delaware limited liability company
         
 
By:
/s/ MarLu Hiller     Name:  MarLu Hiller     Title:  Vice President - Treasurer
         

 
QUICKSILVER GAS SERVICES OPERATING GP LLC, a Delaware limited liability company
         
 
By:
/s/ MarLu Hiller     Name:  MarLu Hiller     Title:  Vice President - Treasurer
         

 
COWTOWN GAS PROCESSING PARTNERS L.P., a Texas limited partnership
     
By:
Quicksilver Gas Services Operating GP LLC, a Delaware limited liability company,
its General Partner                     By:  /s/ MarLu Hiller         Name:
MarLu Hiller         Title: Vice President - Treasurer  

       
COWTOWN PIPELINE PARTNERS L.P., a Texas limited partnership
     
By:
Quicksilver Gas Services Operating GP LLC, a Delaware limited liability company,
its General Partner                     By:  /s/ MarLu Hiller         Name:
MarLu Hiller         Title: Vice President - Treasurer  

 
[Signature Page to First Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 

  ADMINISTRATIVE AGENT:          
BANK OF AMERICA, N.A., as Administrative Agent and as a Lender
            By: /s/ Ronald E. McKaig     Name: Ronald E. McKaig     Title:
 Senior Vice President  

 
 
[Signature Page to First Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 

  LENDERS:          
BNP PARIBAS, as a Lender and as Syndication Agent
            By: /s/ Larry Robinson     Name: Larry Robinson     Title: Director
            By: /s/ Gregory E. George     Name:  GREGORY E. GEORGE     Title:
Managing Director  

 
[Signature Page to First Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 

 
JPMORGAN CHASE BANK, N.A., as a Lender and as a Co-Documentation Agent
            By: /s/ Bill Orlando     Name: Bill Orlando     Title: Vice
President  

 
[Signature Page to First Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 

 
THE ROYAL BANK OF SCOTLAND plc, as a Lender and as a Co-Documentation Agent
            By: /s/ Lucy Walker     Name: Lucy Walker     Title: Vice President
 

 
[Signature Page to First Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 

 
FORTIS CAPITAL CORP., as a Lender and as a Co-Documentation Agent
            By: /s/ Scott Myatt     Name: Scott Myatt     Title: Vice President
            By: /s/ Darrell Holley     Name: Darrell Holley     Title: Managing
Director  

 
[Signature Page to First Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 

 
BMO CAPITAL MARKETS FINANCING, INC., as a Lender
            By:       Name:       Title:    

 
[Signature Page to First Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 

 
COMPASS BANK, as a Lender
            By: /s/ Dorothy Marchand     Name: Dorothy Marchand     Title:
Senior Vice President  

 
[Signature Page to First Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 

 
COMERICA BANK, as a Lender
            By: /s/ Rebecca L. Wilson     Name: Rebecca L. Wilson     Title:
Assistant Vice President  

 
[Signature Page to First Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 

 
WELLS FARGO BANK, N.A., as a Lender
            By: /s/ Chad Kirkham     Name: Chad Kirkham     Title: Senior Vice
President  

 
[Signature Page to First Amendment to Credit Agreement]
Quicksilver Gas Services LP

--------------------------------------------------------------------------------


 
SCHEDULE 2.01
 
COMMITMENTS
 
Lender
 
Commitment
 
Bank of America, N.A.
  $ 31,900,000  
BNP Paribas
  $ 31,900,000  
JPMorgan Chase Bank, N.A.
  $ 31,900,000  
Fortis Capital Corp.
  $ 31,900,000  
Compass Bank
  $ 28,500,000  
Wells Fargo Bank, N.A.
  $ 24,400,000  
The Royal Bank of Scotland plc
  $ 19,500,000  
BMO Capital Markets Financing, Inc.
  $ 17,500,000  
Comerica Bank
  $ 17,500,000  
Total Commitment:
  $ 235,000,000  

 
Schedule 2.01-01